

	

		III

		109th CONGRESS

		1st Session

		S. RES. 326

		IN THE SENATE OF THE UNITED

		  STATES

		

			November 18, 2005

			Mr. Chambliss (for

			 himself, Mr. Isakson, and

			 Mrs. Lincoln) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		Designating November 27, 2005, as

		  Drive Safer Sunday.

	

	

		Whereas

			 motor vehicle travel is the primary means of transportation in the United

			 States;

		Whereas

			 everyone on the roads and highways needs to drive more safely to reduce deaths

			 and injuries resulting from motor vehicle accidents;

		Whereas

			 the death of almost 43,000 people a year in more than 6 million highway crashes

			 in America has been called an epidemic by Transportation Secretary Norman

			 Mineta;

		Whereas

			 according to the National Highway Transportation Safety Administration, wearing

			 a seat belt saved 15,434 lives in 2004; and

		Whereas

			 the Sunday after Thanksgiving is the busiest highway traffic day of the year:

			 Now, therefore, be it

		

	

		That the Senate—

			(1)encourages—

				(A)high schools, colleges, universities,

			 administrators, teachers, primary schools, and secondary schools to launch

			 campus-wide educational campaigns to urge students to be careful about safety

			 when driving;

				(B)national trucking firms to alert their

			 drivers to be especially focused on driving safely during the heaviest traffic

			 day of the year, and to publicize the importance of the day using Citizen's

			 band (CB) radios and in truck stops across the Nation;

				(C)clergy to remind their members to travel

			 safely when attending services and gatherings;

				(D)law enforcement personnel to remind drivers

			 and passengers to drive particularly safely on the Sunday after Thanksgiving;

			 and

				(E)everyone to use the Sunday after

			 Thanksgiving as an opportunity to educate themselves about highway safety;

			 and

				(2)designates November 27, 2005, as

			 Drive Safer Sunday.

			

